[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
When the plaintiff filed this medical malpractice action in October, 1988, she failed to file with it the certificate of good faith arising after reasonable inquiry required by Section 52-190a of the General Statutes. Upon the defendant moving to dismiss the action, the plaintiff has now filed a motion for leave to amend to include in the file such a certificate executed by her attorney.
The requirement of such a certificate is to insure that no such action be filed unless the attorney filing the action has made such inquiry and arrived at such a good faith belief. Although the statute requires the filing of such a certificate with the complaint or initial pleading, the Supreme Court has very recently indicated that its absence does not deprive the Court of jurisdiction and that a motion to amend may be granted to rectify the omission. LeConche v. Elligers, 215 Conn. 701.
Accordingly, the plaintiff's motion to amen is granted and the defendant's motion to dismiss is denied.
McDONALD, JUDGE. CT Page 7427